 In the Matter of S.H. KRESS cQ,COMPANY,EMPLOYERandCULINARYAND SERVICE WORKERSUNION, LOCAL No. 1,CIO, PETITIONERCase No..23-RD21.Decided January 17, 1947Messrs. George P. Kimballand C.Wendel Carlsmith,Honolulu,T. H., for the Employer.Mr. Ralph Vossbrink,Honolulu, T. H., for the Petitioner.Mr.David C. Buchalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Honolulu,Territory of Hawaii, on November 8, 1946, before Arnold L. Wills,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS.H. Kress & Company, a New York corporation with its principaloffice and place of business in New YorkCity,is engaged in the retailsale of limited price variety merchandise through approximately 240stores in various States and Territories of the United States,includ-ing a store in Honolulu,Territory of Hawaii,which is solely involvedherein.The record in an earlier case,'wherein we asserted jurisdictionover this same operation of the Employer,indicates that most of themerchandise in the Honolulu store originates in continental UnitedStates.The Employer admits and we find that it is engaged in com-merce within the meaning of the National Labor Relations Act.1Hatterof S.H Kress t Company;34 N L.R B 115272N LR.B,No 36200 S.H. KRESS & COMPANYIT.THE ORGANIZATION INVOLVED201The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in" accordance with the agreement of the parties, that thefollowing units of employees at the Employer's store in Honolulu,Territory of Hawaii, excluding the job categories listed in AppendixA attached hereto, and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2(1)All employees, including part-time employees who workregularly five afternoons a week and all day Saturday, but excludingoffice and clerical employees, confidential personnel, and employeesemployed during peak periods Only .3(2)All office and clerical employees, including the informationdesk clerk, assistant information desk clerk, freight voucher clerk,cash room clerk, and the invoices transfer clerk, but excluding thepay-roll clerk,4 cash register book clerk, 'and the secretary to themanager.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with'S. H. Kress & Company, Hono-lulu, Territory of Hawaii, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date2SeeMatter of Goldblatt Brothers,Inc.,67 N L. R B. 674,Matter of J. L. BrandeiscESons,50 N. L R B 325.'This unit conforms to the unit found appropriate in an earlier decision involvingthis storeSee footnote1, supra.This employee appears to have complete access to information considered confidentialin the employer-employee relationship. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-third Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the units found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated beforethe date of the elections, to determine in each unit, whether or notthey desire to be represented by Culinary and Service Workers Union,Local No. 1, CIO, for the purposes of collective bargaining.APPENDIX AManagerAssistant ManagersHead Stockroom SupervisorMaintenance SupervisorStockroom SupervisorsSample SupervisorHead Sales Floor SupervisorsSales Floor SupervisorsSoda and Lunch SupervisorSoda and Lunch CounterSupervisorsCashierAssistant CashierMatronFloorman